Citation Nr: 1516474	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for pelvic alignment disorder.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for depression.

9.  Entitlement to an initial rating greater than 20 percent for lumbar spine degenerative disc disease.

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from December 7, 1982, to June 6, 1983.  He had additional service with the Army and Air National Guard of Guam from April 1997 to February 2010, with verified periods of active duty from April 1, 2002, to August 17, 2002; April 22, 2004, to September 30, 2004; and from April 5, 2006, to September 30, 2006, as well as several periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board notes that the Veteran was initially denied service connection for hypertension, tinnitus, a neck disability, depression, and a right knee disability by way of a December 2006 rating decision, which decision became final when the Veteran failed to file a notice of disagreement within a year of notice of that decision.  Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  

Since the denial of these claims in December 2006, the Veteran submitted all service treatment records (STRs) maintained in his possession.  Notably, at the time that the RO issued the December 2006 rating decision, it had before it only a limited number of the Veteran's STRs.  Accordingly, because additional STRs were associated with the record after the initial disallowance of the Veteran's claims of service connection for hypertension, depression, tinnitus, a neck disability, and a right knee disability, the Board finds that these claims must be reconsidered on the merits in accordance with 38 C.F.R. § 3.156(c).  In this regard, the Board notes that it appears from the October 2012 rating decision from which the current appeal stems that rather than reconsidering the Veteran's claims in accordance with 38 C.F.R. § 3.156(c), the RO considered whether new and material evidence had been submitted to "reopen" the previously denied claims.  Regardless, however, of the RO's actions, it is clear from the April 2013 statement of the case (SOC) that a decision review officer undertook a de novo review of all of the evidence of record and adjudicated the Veteran's claims of service connection for hypertension, tinnitus, depression, a neck disability, and a right knee disability on the merits in the first instance.  Accordingly, the Board concludes that it may proceed with its adjudication of these claims on the merits without denying the Veteran any due process rights.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).

The Board also notes that in February 2013, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of J. Michael Woods, Attorney at Law.  However, on April 6, 2015, a VA form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Disabled American Veterans (DAV) as the Veteran's representative was associated with the Veteran's Virtual VA file.  Applicable regulations provide that an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2014).  Here, the Veteran's VA Form 21-22 in favor of DAV was submitted well after the expiration of the aforementioned 90-day grace period.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2014).  The Veteran's April 2015 VA Form 21-22 was not accompanied by an explanation as to why the change in representation was not submitted in a timely manner.  As a consequence, the Board will not accept the VA Form 21-22 in favor of DAV as part of this appeal.

The Board will, however, consider the Veteran's VA Form 21-22 in favor of DAV as effectively revoking the power of attorney previously executed in favor of Mr. Woods.  Notably, there is no statutory or regulatory limitations placed on a claimant with regard to his ability to revoke an appointment of a representative at any point during the pendency of an appeal.  As there is no indication that the Veteran intended for DAV to represent him only in connection with several newly filed claims, the Board finds that by filing a VA Form 21-22 in favor of DAV, the Veteran has in effect revoked the appointment previously executed in favor of Mr. Woods.  As a consequence, the Board considers the Veteran unrepresented in connection with his appeal.

(The issues of service connection for depression and a left foot disability, along with the claim for a higher rating for the lumbar spine disability, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pelvic alignment disorder or any other disability related to the pelvis.

2.  Hyperlipidemia is not a disability for which VA compensation is payable.

3.  The Veteran does not have a currently diagnosed neck disability.

4.  The Veteran does not have tinnitus that is attributable to his active military service.

5.  The Veteran does not have a currently diagnosed right knee disability.

6.  Hypertension likely first began during a period of active duty for training.


CONCLUSIONS OF LAW

1.  The Veteran does not have pelvic alignment disorder or other pelvic disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The Veteran's claim of service connection for hyperlipidemia is without legal merit.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran does not have a tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The Veteran has hypertension that likely was incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in December 2010 and May 2012.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the available STRs, VA treatment records, private treatment records, VA examination reports, National Guard records, and statements from the Veteran.  In this regard, the Board notes that the Veteran's STRs are not complete.  A formal finding regarding the unavailability of these records was made in May 2012 and is documented in the claims folder.  The Veteran also submitted all STRs maintained in his possession.  Thus, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  

The Veteran was also afforded a VA examination in connection with his claim of service connection for tinnitus.  The Board finds that the report of that examination is adequate for the Board to rely upon in this case, as it reveals that the examiner reviewed the claims folder and considered the lay contentions of the Veteran, as well as the medical evidence of record, before expressing an opinion regarding the likelihood that the Veteran has tinnitus that is attributable to service.  The Board notes that while the opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate.  The Board thus concludes the Veteran was provided with an adequate medical examination and that the opinion obtained is sufficient for the Board to rely upon.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations).  

The Board has also considered whether VA examinations were required in connection with the Veteran's claims of service connection that are denied herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claims of service connection for high cholesterol, pelvic alignment disorder, a neck disability, or a disability of the right knee.  As will be discussed in further detail below, the evidence fails to establish a current diagnosis of a neck or right knee disability, a pelvic disorder, or a disability resulting from the Veteran's elevated cholesterol.  Further, there is no evidence to suggest that the Veteran has any symptoms of a neck, right knee, or pelvic disability that may be related the Veteran's military service, as the evidence fails to show any injury or event in service to which the Veteran's attributes these claimed conditions. Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claims of service connection high cholesterol, pelvic alignment disorder, a neck disability, or a disability of the right knee.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Service Connection

The Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(D).

In this case, the Veteran has achieved "veteran" status by virtue of his verified period of active duty outlined above.  Thus, his qualifying as a "veteran" for disability benefits for a disability resulting from injury or disease incurred during service from December 7, 1982, to June 6, 1983; April 1, 2002, to August 17, 2002; April 22, 2004, to September 30, 2004; and from April 5, 2006, to September 30, 2006, is not in question.  For service connection to be granted for any disability resulting from injury or disease incurred during the remainder of his service, it must be shown that the claimed disability first manifested in or underwent a permanent worsening during a verified period of ACDUTRA or INACDUTRA, depending on the nature of the claimed disability.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Pelvic Alignment Disorder

The Veteran is seeking service connection for "pelvic alignment disorder."  Other than to list the claimed disorder on his application for VA disability compensation, the Veteran has provided no detail regarding the claimed disability, to include date of onset or related symptoms.  The Veteran has also not alleged a theory of service connection or indicated an in-service event or injury to which he believes his claimed disorder is attributable.  Similarly, the Veteran's then-appointed attorney advanced no argument in support of the Veteran's claim of service connection in this regard.  Indeed, after receiving the Veteran's claims folder for review, his representative submitted argument in support of only the claim of service connection for depression.

A review of the Veteran's STRs shows that on March 20, 2008, the Veteran presented for complaints of "heel, hip, and joint pain."  The treatment note contains a diagnosis of plantar fasciitis, left heel, but fails to reveal any findings related to the hip.  VA treatment records show that in July 2008, the Veteran presented with complaints of low back and left heel pain.  Physical examination of the Veteran evidenced pain with forward flexion and hip rotation, but there was no indication of any hip or pelvic disability.  The Veteran's service and post-service treatment records are otherwise silent for a diagnosed pelvic disorder or for symptoms that could be considered indicative of a pelvic disorder or other specific disability that could fall within the scope of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it is the responsibility of VA to consider alternate current conditions within the scope of the claim).  In this regard, the Board notes that a chiropractic record dated in August 2001 shows differing hip levels for the right and left side.  The treatment notes states specifically, however, that the "screening report does not constitute a diagnosis," and "[m]any variations in posture, both normal and abnormal, may exist."  To the extent that this record is what the Veteran is relying upon as evidence of his claimed pelvic alignment disorder, that record states specifically that it does not constitute a diagnosis.  Further, it indicates that any noted variations may be normal.

After a review of the record, the Board finds that service connection for the Veteran's claimed "pelvic alignment disorder" is not warranted.  Although the Veteran is noted to complain of hip pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Further, while lay evidence can be competent and sufficient to establish a diagnosis of a condition, the Veteran has not proffered evidence of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition).  Again, the Board stresses that other than filing a claim of service connection for "pelvic alignment disorder," the Veteran has provided no detail regarding the claimed disability, to include indicating when the disability was incurred or diagnosed; nor did he elaborate on why he believes the claimed disability is attributable to service.  Given the lack of evidence establishing a currently diagnosed disability that could be reasonably encompassed within the scope of the Veteran's claim, the Veteran's claim of service connection for "pelvic alignment disorder" must be denied.  See 38 U.S.C.A. § 1110 (West 2014); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); (holding that service connection cannot be awarded in the absence of 'competent evidence of current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").



B.  Hyperlipidemia

The Veteran is seeking VA disability compensation for elevated cholesterol.  A review of the Veteran's VA treatment records shows that in May 2010 he presented for a routine medical evaluation.  His past medical history was noted to include hyperlipidemia, which was confirmed by laboratory testing undertaken as part of that medical evaluation.  

"Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  At the outset, the Board notes that a finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Nevertheless, disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection could be granted.  The Board stresses that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, because it has not been shown that the Veteran's hyperlipidemia represents a diagnosed disability, service connection for hyperlipidemia is not warranted.  38 C.F.R. § 3.303.

C.  Neck Disability

The Veteran is seeking service connection for neck pain.  Relevant records show that in August 2001, the Veteran was seen at a private chiropractic and rehabilitation center, the report of which notes a history of neck and low back pain.  The reason for the visit is not indicated.  The Veteran's STRs reveal that in May 2002, the Veteran presented with complaints of recurrent low back pain that had existed for 9 months, as well as pain between his shoulder blades that radiated upwards into his neck.  In June 2002, the Veteran was seen for a mental health workup.  At that time, he had no complaints of pain.  In August 2002, the Veteran complained of low back, but made no mention of experiencing any neck pain.  The Veteran's STRs fail to disclose that he was diagnosed in service with any disability of the cervical spine or that he sustained any specific neck injury.  The Veteran's post-service treatment records likewise do not indicate that he has been diagnosed as having any cervical spine or neck disability, and the Veteran himself has not relayed any specific diagnosis of a neck disability.  

After reviewing the record, the Board finds that service connection is not warranted for a neck disability.  Although the Veteran complained of back pain travelling to his neck, he has not been diagnosed as having a disability of the cervical spine.  The Board finds that the claim of service connection for neck disability must be denied because, as discussed above, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez and Brammer, both supra.  

In reaching this conclusion, the Board is aware that the Veteran was not afforded a VA examination in connection with his claim.  Although the Veteran's complaints of neck pain could be considered a persistent or recurrent symptom of a disability, there is no evidence of an event, injury, or disease in service and no indication that the Veteran's neck pain may be associated with the Veteran's active military service or with his service-connected low back disability.  Indeed, no clinician has suggested such an association, and the Veteran complaints of neck pain have been too intermittent to be evidence of continuity of symptomatology.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  

D.  Tinnitus

In July 2011, the Veteran underwent a VA audiology examination in connection with his claim of service connection for tinnitus.  He reported having been exposed to acoustic trauma in service from gunfire during his weapons qualifications and from participating in warfare games.  He also noted post-service noise exposure, but stated that he wore hearing protection.  Regarding the onset of his tinnitus, the Veteran stated that it began shortly after entering service.  He then reported experiencing tinnitus episodes a few times a year, for a total of five separate days a year.  Regarding the likelihood that the Veteran's tinnitus is attributable to service, the examiner opined that it was not at least as likely as not the Veteran's tinnitus was the result of acoustic trauma incurred during military service.  As rationale for the opinion, the examiner noted that the Veteran did not report tinnitus on a 2005 post-deployment questionnaire, despite indicating exposure to loud noises during his deployment.  The examiner also noted the existence of post-service occupational and recreational noise exposure.

In consideration of the VA examiner's opinion, the Board finds that service connection for tinnitus is not warranted.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Regarding the examiner's negative nexus opinion, the Board is aware that the opinion is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, no other medical professional has indicated that the Veteran has tinnitus as a result of in-service noise exposure.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other medical evidence.  

Further, in finding that service connection for tinnitus is not warranted based on the lack of nexus evidence, the Board has considered whether service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b), but finds that it cannot.  First, the medical evidence does not demonstrate the onset of tinnitus in service.  Although the Veteran reported to the VA examiner that his tinnitus began in service, there is no evidence to support such an assertion, especially in light of the fact that the Veteran failed to report ringing in his ears in 2005, despite alleging exposure to loud noises during his deployment.  The Veteran also denied ear trouble on a 1998 report of medical history.  Second, there is no credible evidence of continuity of symptomatology.  The Board finds that the Veteran's failure to report tinnitus in service, when specifically asked whether he experienced ringing in his ears, renders his more recent statements regarding the onset and continuity of symptoms incredible.  Thus, there is no basis upon which to award service connection in accordance with 38 C.F.R. § 3.303(b).

E.  Right Knee Disability

As with the Veteran's claims of service connection for "pelvic adjustment disorder" and a neck disability, the Veteran has provided little detail regarding the specific nature of his right knee claim, to include indicating the nature of any injury in service to which he believes his claimed disability is related.  Further, the evidence fails to show that the Veteran has been diagnosed as having a right knee disability or that he has experienced right knee symptomatology since service.  Although an undated medical record, likely from March 1998, as there is an indication therein that the Veteran had been suffering from a dry cough for three months, from December 1997 to the present, contains a notation of right knee pain for three weeks, which the Veteran attributed to weight lifting, the Veteran denied knee symptoms on a March 1998 report of medical history and the only post-service notation of knee pain is a May 2010 VA treatment record noting the Veteran's complaints of "intermittent knee pain."  Physical examination revealed a full range of knee motion, bilaterally, and there was no indication of any specific right knee pathology.

Again, the Board notes that entitlement to service connection is limited to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131. Not only does the evidence fail to establish an injury or disease in service, but there is no currently diagnosed right knee disability for which service connection may be granted.  See Sanchez-Benitez, supra.  Thus, a preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific disability of the right knee. See Brammer, supra.  Further, because the evidence also fails to establish that an event, injury, or disease related to the right knee occurred in service, VA's duty to provide a medical examination in this case was not triggered.  McLendon, supra.

F.  Hypertension

The RO has determined that the Veteran had hypertension that existed prior to his enlistment in the Air National Guard, pointing to the report of a March 1998 entry examination that noted high blood pressure.  The RO thus requested a VA examiner to opine whether the Veteran's pre-existing hypertension was aggravated during active military service.  A review of the record shows that the Veteran underwent an examination on March 23, 1998, the stated purpose of which was enlistment in the Air National Guard of Guam.  Notably, however, an NGB Form 22 indicates that the Veteran was a member of the Army National Guard of Guam at the time of this examination.  (The NGB Form 22s of record indicate that prior to joining the Air National Guard of Guam, the Veteran had served with the Army National Guard of Guam from April 30, 1997, to August 21, 1998).  

A review of the March 1998 examination report calls into question the RO's determination that the Veteran had been diagnosed as having hypertension at that time.  Indeed, blood pressure readings taken as part of the examination were recorded to be 145/87, 138/80, and 139/84.  Although the "summary of defects and diagnoses" lists "high blood pressure," VA regulations defines hypertension as having a diastolic blood pressure that is predominantly 90mm. or greater, and defines isolated systolic hypertension as having a systolic blood pressure that is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).  Further, the JNC-7 (the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure), defines high blood pressure as having a systolic blood pressure of 140 mmHg or more or a diastolic blood pressure of 90 mmHg or more.  http://www.nhlbi.nih.gov/files/docs/guidelines/phycard.pdf.  

Given that none of the blood pressure readings taken during the March 1998 examination revealed a diastolic blood pressure of 90 mmHg or more, and only one of three readings evidenced a systolic blood pressure greater than 140 mmHg, the Board concludes that the findings contained in the March 1998 examination report do not support a diagnosis of hypertension at that time.

Service treatment records then show that the Veteran presented for treatment on August 15, 2000.  At that time, his blood pressure was recorded to be 161/90, 148/88. 114/74, 140/84, 132/88, and 128/82.  Notably, a report of general information dated in May 2012 indicates that the Veteran's Air National Guard points credit summary shows that from August 1, 2000, to September 10, 2000, the Veteran was serving on ACDUTRA.  Given the medically accepted standard for diagnosing hypertension, as set forth above, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence tends to show that hypertension first manifested itself during a period of ACDUTRA.  Accordingly, because the evidence suggests that the Veteran's hypertension was incurred in the line of duty during a period of ACDUTRA, the Board finds that that period of ACDUTRA qualifies as active military, naval, or air service, 38 U.S.C.A. § 101(2), and the Veteran is therefore entitled to VA disability compensation for his hypertension incurred therein, as the evidence demonstrates a continuity of symptoms since that time, as demonstrated by a September 2011 VA examiner's opinion, contained in the Veteran's Virtual VA file, that the Veteran's current hypertension is secondary to the hypertension noted in service, and a current diagnosis of hypertension.  See Walker and Davidson, both supra; 38 C.F.R. § 3.303(b).  



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for pelvic alignment disorder is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Regarding the Veteran's claim for a higher initial rating for his lumbar spine degenerative disc disease, the Board notes that the Veteran's Virtual VA file contains the report of a VA contract examination of the Veteran's thoracolumbar spine examination, conducted on June 3, 2011, as well as the report of imaging studies conducted that month.  Notably, this evidence was not considered by the agency of original jurisdiction (AOJ) in its evaluation of the appropriate rating for the Veteran's lumbar spine disability.  Indeed, the June 2011 examination report is neither listed amongst the evidence considered in the October 2012 rating decision or in the April 2013 statement of the case (SOC); nor is the relevant information contained therein specifically discussed in either adjudicative action.  Accordingly, the matter must be remanded so that the AOJ can consider this evidence in the first instance.  See Disabled American Veterans, supra.  Further, as it has been nearly three years since the Veteran was last examined, the Board finds that the evidence has become stale, at least as it pertains to the current level of disability.  The Veteran should therefore be scheduled for another VA examination to determine the current severity of his lumbar spine degenerative disc disease.

Regarding the Veteran's claim of service connection for depression, the Veteran's Virtual VA file also contains the report of a mental health examination that was conducted on June 7, 2011.  This evidence was also not considered by the AOJ in connection with its adjudication of the Veteran's claim of service connection for depression.  The Board acknowledges that the examiner offered a favorable nexus opinion, stating that even though the Veteran experienced mental health difficulties prior to service he had reported that military life was quite stressful for him, which "stresses appear to have played a major role in his depression then and now."  Notably, however, the depressive symptoms noted in service were attributed to marital problems.  Further, it appears that the examiner considered the entirety of the Veteran's service, as opposed to focusing on specific events incurred during the Veteran's periods of active duty or on whether the Veteran's depression was aggravated during a period of ACDUTRA.  

The Board notes that in May 2012, the Veteran was afforded another VA examination in connection with the claim.  At that time, the Veteran was diagnosed as having major depressive disorder, which the examiner opined was less likely than not directly attributable to service, stating that the Veteran's depressive symptoms were caused by events that occurred prior to his military service.  In August 2014, the Veteran's then-appointed attorney submitted argument in support of the claim of service connection for depression, asserting that the medical opinion was inadequate because it did not address whether events in service had aggravated any pre-existing depression.  The Veteran's attorney also raised an alternative theory of service connection, specifically, that the Veteran's depression was secondary to his service-connected lumbar spine disability.  The Board notes that the VA examiner did not opine that the Veteran's depression pre-existed service.  Rather, the examiner provided a pre-service etiology for the depression.  

Overall, the Board finds that the matter must be remanded for the Veteran to be afforded a new VA examination that addresses whether the Veteran's diagnosed depression in fact pre-existed service or whether it can be considered related to any period of active duty or whether it manifested in or was aggravated during a period of ACDUTRA.  An opinion must also be obtained addressing the likelihood that the Veteran's service-connected lumbar spine disability had caused or made chronically worse the Veteran's diagnosed depression.

Concerning the Veteran's claim of service connection for a left foot disability, the Board notes that the Veteran was examined in connection with that claim in May 2012.  The examiner reviewed the record, noting that the Veteran had been diagnosed in service as having plantar fasciitis.  X-rays of the left foot taken as part of the examination showed a minimal degenerative change of the first metatarsophalangeal joint and of the first interphalangeal joint.  It was also noted that a minimal hallux valgus deformity was present.  Curiously, despite x-ray evidence of a hallux valgus deformity, the examiner checked the box indicating that the Veteran does not have hallux valgus.  Regarding whether the Veteran has a left foot disability that is attributable to service, the examiner offered the following opinion: 

The military records show that [the Veteran] had plantar fasciitis which causes the pain on the sole of the foot.  At present he has pain and tenderness on the anterolateral aspect of the left foot which gets worse on foot inversion.  This type of pain and tenderness is related to ligament sprain and arthritis and not related to plantar fasciitis.

Although the examiner related the Veteran's foot pain to a ligament sprain and arthritis, the examiner did not opine whether the Veteran's ligament sprain and/or arthritis is in any way attributable to service.  Further, there is no opinion regarding the Veteran's hallux valgus, as demonstrated by x-ray.  Given the diagnoses related to the left foot, the Board finds that the matter must be remanded for the examiner who conducted the May 2012 VA examination to provide an addendum that addresses the likelihood that any diagnosed disability of the left foot is related to active military service.  See Clemons, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should also ensure that all relevant VA treatment records dated since October 2012 have been associated with the record.

2.  After completing the development ordered in paragraph 1, to include affording the Veteran an appropriate amount of time to respond to the AOJ's request, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for depression.  The claims folder, and a copy of this remand, must be forwarded to and reviewed by the examiner prior to his providing the requested opinions.  The examiner must have access to both the June 2011 and the May 2012 mental health examinations.  The AOJ should also provide the examiner with a list of the Veteran's periods of active duty as well as his confirmed periods of ACDUTRA.

Upon examination of the Veteran and review of the evidence, the examiner should identify all diagnosed psychiatric disorders.  The examiner should address the following:

a) did the Veteran have an acquired psychiatric disorder that pre-existed service?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that an acquired psychiatric disorder pre-existed any period of active duty.  

b) if the examiner finds that an acquired psychiatric disorder pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease either as a result of any period of active duty?

c) if the examiner finds that an acquired psychiatric disorder did not pre-existed service, is it at least as likely as not that any acquired psychiatric disorder is attributable to any period of active duty or that it was incurred during a period of ACDUTRA?

d) is it at least as likely as not that the Veteran's service-connected lumbar spine degenerative disc disease has caused or made chronically worse any currently diagnosed acquired psychiatric disorder.  

All opinions must be supported by a detailed rationale, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.

The examiner must discuss the findings contained in the June 2011 and May 2012 examinations regarding the etiology of the Veteran's depression and should state whether and why he/she agrees or disagrees with the examiners' conclusions.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbar spine degenerative disc disease is manifested by weakened movement, excess fatigability, incoordination, or pain.  Functional losses due to such problems should be equated to additional range-of-motion lost (beyond what is shown clinically).  

The examiner should also determine whether degenerative disc disease caused incapacitating episodes required bed rest prescribed by a physician, and if so, the frequency and duration of such episodes.  

4.  After completing the development sought in paragraph 1, schedule the Veteran for a VA examination in connection with his claim of service connection for a left foot disability.  

The examiner should be asked to review the record, to include the May 2012 VA examination findings, take a detailed history from the Veteran with regard to the onset and progression of the reported foot pain, conduct all necessary tests, to include x-rays of the Veteran's feet, and address the following:

a)  identify all current disabilities of the feet.  The podiatrist should specifically determine whether the Veteran has at any point since July 2010 had plantar fasciitis and/or hallux valgus.  If the examiner concludes that hallux valgus has not been present, the examiner should state why the 2012 x-ray report does not support a diagnosis of hallux valgus.  

b)  the examiner should then determine whether any diagnosed foot disability had its onset during any period of active duty, ACDUTRA, or is due to injury during INACDUTRA, or is otherwise attributable to any verified period of active duty.  

Regardless of whether the podiatrist's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of service connection for depression and a left foot disability and to entitlement to a higher initial evaluation for a lumbar degenerative disc disease.  The Veteran's depression and low back claims must be considered on a de novo basis in light of the June 2011 examination findings, and the AOJ should consider whether a higher rating is warranted at any point during the claim period.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and any duly appointed representative should be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


